Exhibit 10.1

FORM OF DISTRIBUTION REINVESTMENT PLAN

Redwood Mortgage Investors IX, LLC, a Delaware limited liability company (the
“Company”), has adopted this distribution reinvestment plan (the “Plan”),
administered by the Company, a manager of the Company or an unaffiliated third
party (the “Administrator”), as agent for members who elect to participate in
the Plan (“Participants”), on the terms and conditions set forth below. The
Administrator shall be chosen by the Company. The initial Administrator shall be
Redwood Mortgage Corp., a California corporation and a manager of the Company.

 

  1.

Election to Participate.    Any purchaser of units of limited liability company
interest of the Company (the “Units”), may become a Participant by making a
written election to participate on such purchaser’s subscription agreement at
the time of subscription for Units. Any member who has not previously elected to
participate in the Plan may so elect at any time by completing and executing an
enrollment form obtained from the Administrator or any other appropriate
documentation as may be acceptable to the Administrator. Participants in the
Plan may designate the amount of their cash distributions with respect to all
Units owned by them to be reinvested pursuant to the Plan.

 

  2.

Distribution Reinvestment Plan.    The Administrator will receive the designated
amount of cash distributions paid by the Company with respect to Units of
Participants (collectively, the “Distributions”). Participation will commence
with the next Distribution payable after receipt of the Participant’s election
pursuant to Section 1 hereof, provided it is received at least ten (10) days
prior to the last day of the period to which such Distribution relates. Subject
to the preceding sentence, regardless of the date of such election, a holder of
Units will become a Participant in the Plan effective on the first day of the
period following such election, and the election will apply to the designated
amount of Distributions attributable to such period and to all periods
thereafter.

 

  3.

General Terms of Plan Investments.    The Administrator will apply all
Distributions subject to this Plan, as follows:

 

  (a)

The Administrator will invest Distributions in Units at a price of $1.00 per
Unit until the earlier to occur of: (i) the issuance of all Units reserved for
issuance pursuant to the Plan; (ii) the termination of the Company’s offering of
the Units reserved for issuance under the Plan pursuant to the Company’s
prospectus to which this form is an appendix, as thereafter amended or
supplemented, and any subsequent offering of Plan Units pursuant to an effective
registration statement; or (iii) the termination of this Plan pursuant to
Paragraph 9 below.

 

  (b)

No selling commissions, marketing support fee, wholesaling fee or marketing
reallowance shall be paid with respect to Units purchased pursuant to the Plan.

 

  (c)

For each Participant, the Administrator will maintain an account which shall
reflect for each period in which Distributions are paid (a “Distribution
Period”) the Distributions received by the Administrator on behalf of such
Participant. A Participant’s account shall be reduced as purchases of Units are
made on behalf of such Participant.

 

  (d)

Distributions shall be invested in Units by the Administrator promptly following
the payment date with respect to such Distributions to the extent Units are
available for purchase under the Plan. If sufficient Units are not available,
any such funds that have not been invested in Units within 30 days after receipt
by the Administrator and, in any event, by the end of the fiscal quarter in
which they are received, will be distributed to Participants. Any interest
earned on such accounts will be paid to the Company and will become property of
the Company.

 

1



--------------------------------------------------------------------------------

  (e)

Participants may acquire fractional Units, computed to four decimal places, so
that 100% of the Distributions will be used to acquire Units. The ownership of
the Units shall be reflected on the books of the Company or its transfer agent.

 

  (f)

In making purchases for Participants’ accounts, the Administrator may commingle
Distributions          attributable to Units owned by Participants and any
additional payments received from Participants.

 

  4.

Absence of Liability.    Neither the Company nor the Administrator shall have
any responsibility or liability as to the value of the Units, any change in the
value of the Units acquired for the Participant’s account, or the rate of return
earned on, or the value of, the interest-bearing accounts in which Distributions
are invested. Neither the Company nor the Administrator shall be liable for any
act done in good faith, or for any good faith omission to act, including,
without limitation, any claims of liability with respect to the date on which
Units are purchased for a Participant.

 

  5.

Suitability.

 

  (a)

Each Participant shall notify the Administrator in the event that, at any time
during the Participant’s participation in the Plan, there is any material change
in the Participant’s financial condition or inaccuracy of any representation
under the subscription agreement for the Participant’s initial purchase of
Units.

 

  (b)

For purposes of this Paragraph 5, a material change shall include any
anticipated or actual decrease in net worth or annual gross income or any other
change in circumstances that would cause the Participant to fail to meet the
suitability standards set forth in the prospectus for the Participant’s initial
purchase of Units.

 

  6.

Reports to Participants.    Within sixty (60) days after the end of each
calendar quarter, the Administrator will mail to each Participant a statement of
account describing, as to such Participant, the Distributions received, the
number of Units purchased and the per Unit purchase price for such Units
pursuant to the Plan during the prior year. Each statement also shall advise the
Participant that, in accordance with Section 5 hereof, the Participant is
required to notify the Administrator in the event there is any material change
in the Participant’s financial condition or if any representation made by the
Participant under the subscription agreement for the Participant’s initial
purchase of Units becomes inaccurate. Tax information regarding a Participant’s
participation in the Plan will be sent to each Participant by the Company or the
Administrator at least annually.

 

  7.

Taxes.    Taxable Participants may incur a tax liability for Distributions even
though they have elected not to receive their Distributions in cash but rather
to have their Distributions held in their account under the Plan.

 

  8.

Termination.

 

  (a)

A Participant may terminate or modify participation in the Plan at any time by
written notice to the Administrator. In the case of a death of a Participant, an
executor, heir or other administrator of such Participant’s estate may terminate
or modify participation in the Plan with respect to the Units of such
Participant by written notice to the Administrator. To be effective for any
Distribution, such notices must be received by the Administrator at least ten
(10) days prior to the last day of the Distribution Period to which such
Distribution relates.

 

  (b)

A Participant’s transfer of Units will terminate participation in the Plan with
respect to such transferred Units as of the first day of the Distribution Period
in which such transfer is effective, unless the transferee of such Units in
connection with such transfer demonstrates to the Administrator that such
transferee meets the requirements for participation hereunder and affirmatively
elects participation by delivering an executed authorization form or other
instrument required by the Administrator.

 

2



--------------------------------------------------------------------------------

  9.

Amendment or Termination by Company.

 

  (a)

The terms and conditions of this Plan may be amended by the Company at any time,
including but not limited to an amendment to the Plan to substitute a new
Administrator to act as agent for the Participants, by mailing an appropriate
notice at least ten (10) days prior to the effective date thereof to each
Participant.

 

  (b)

The Administrator may terminate a Participant’s individual participation in the
Plan, and the Company may terminate the Plan itself, at any time by ten
(10) days prior written notice to a Participant, or to all Participants, as the
case may be.

 

  (c)

After termination of the Plan or termination of a Participant’s participation in
the Plan, the Administrator will send to each Participant a check for the amount
of any Distributions in the Participant’s account that have not been invested in
Units. Any future Distributions with respect to such former Participant’s Units
made after the effective date of the termination of the Participant’s
participation in the Plan will be sent directly to the former Participant or to
such other party as the Participant has designated pursuant to an authorization
form or other documentation satisfactory to the Administrator.

 

  10.

State Regulatory Restrictions.    The Administrator is authorized to deny
participation in the Plan to residents of any state or foreign jurisdiction that
imposes restrictions on participation in the Plan that conflict with the general
terms and provisions of this Plan.

 

  11.

Notice.    Any notice or other communication required or permitted to be given
by any provision of this Plan shall be in writing and, if to the Administrator,
addressed to Investor Services Department, 1825 S. Grant Street, Suite 250, San
Mateo, CA 94402, or such other address as may be specified by the Administrator
by written notice to all Participants. Notices to a Participant may be given by
letter addressed to the Participant at the Participant’s last address of record
with the Administrator. Each Participant shall notify the Administrator promptly
in writing of any change of address.

 

  12.

Governing Law.    THIS PLAN AND THE PARTICIPANT’S ELECTION TO PARTICIPATE IN THE
PLAN SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE.

 

3